   Case: 1:17-cr-00495 Document #: 121 Filed: 03/28/19 Page 1 of 1 PageID #:1097

                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  UNITED STATES                                 )   Case No. 17 CR 495
                                                )
  v.                                            )   Judge Andrea R. Wood
                                                )
  ROBERT O’ROURKE                               )   Magistrate Judge Michael T. Mason

           DEFENDANT’S MOTION TO FILE OVERSIZED MEMORANDA
        IN SUPPORT OF HIS MOTIONS FOR ACQUITTAL AND NEW TRIAL

       Pursuant to Local Rule 7.1, Defendant Robert O’Rourke (“Defendant”), by and through

his counsel, KULWIN, MASCIOPINTO & KULWIN, LLP, respectfully requests that this

Honorable Court enter an Order permitting the filing of his oversized memoranda in support of his

motions for acquittal and new trial, nunc pro tunc to March 28, 2019

       1.      Local Rule 7.1 requires Court approval for any memorandum exceeding 15 pages.

       2.      Defendant’s memorandum in support of his Rule 29 motion for acquittal is 32

pages, and his memorandum in support of his Rule 33 motion for a new trial is 20 pages.

       3.      Notwithstanding their best efforts, Defendant’s counsel could not streamline

Defendant’s motions beyond the length identified above. Defendant’s criminal trial was complex,

lasted approximately 3 weeks, and included many disputed and complicated issues that now are at

issue in Defendant’s motions, which are critically important.

       WHEREFORE, Defendant requests that this Court enter an Order permitting the filing of

his oversized memoranda in support of his motions for acquittal and new trial, nunc pro tunc to

March 28, 2019

                                             Respectfully Submitted,

                                             KULWIN, MASCIOPINTO & KULWIN, LLP

                                             By:    /s/ Anthony J. Masciopinto
                                                    One of Defendant’s Attorneys
Kulwin, Masciopinto & Kulwin, LLP.
161 N. Clark Street, Suite #2500
Chicago, Illinois 60601
T: 312.641.0300; F: 312.855.0350
